DETAILED ACTION
This office action is in response to the amendment filed 6/6/2022.  As directed by the amendment, claims 1, 5, and 6 were amended, claims 2-3 were cancelled, and no claims were newly added.  Thus, claims 1 and 4-11 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 37-40 recite, “each intermediary post connector comprising a first post coupler, a second post coupler, and a third post coupler; the intermediary post connector comprising a first post coupler, a second post coupler, and a third post coupler”.  It is suggested to delete the limitation “the intermediary post connector comprising a first post coupler, a second post coupler, and a third post coupler” in lines 39-40, as it appears to be redundant with the limitation previously recited in lines 37-38.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the third post of the second intermediary post connector" in line 62.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend the claim to recite “the third post coupler of the second intermediary post connector.  Line 69 recites “the third post coupler”, which lacks sufficient antecedent basis because a third post coupler of the first intermediary post connector and a third post coupler of the first intermediary post connector have been previously recited, and it is unclear which third post coupler is being referred back to.
	Claims 4-11 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniccia (2019/0269573) in view of Lynch (2002/0084588).
Regarding claim 1, Paniccia discloses in figs 1-3 a personal massaging device comprising: at least one first support post (111) (first telescopic stanchion); at least one second support post (112) (second telescopic stanchion) (para [0020]); at least one first base (as shown in fig 1, portion of base (101) including two legs attached to first support post (111)); at least one second base (as shown in fig 1, portion of base (101) including two legs attached to second support post (112)) (para [0020]); at least one crossbar (crossbar comprising first roller post (161) connecting first support post (111) to rotating shaft (153) (para [0024]), rotating shaft (153), and second support post (162) connecting second support post (112) to rotating shaft (para [00153])); at least one foam roller (103) (massage structure (103) includes roller structure (121) and foam cushion (122)) (para [0036]); the first base being terminally attached to the first support post (111) (as shown in fig 1, left two legs of the base are terminally attached to the first support post (111); the second base (112) being terminally attached to the second support post (as shown in fig 1, right two legs of the base are terminally attached to the second support post (112)); the at least one crossbar (153) being connected in between the first support post (111) (para [0024]) and the second support post (112) (para [0033]); the at least one crossbar (153) being positioned offset from the first base across the first support post (111) (as shown in fig 1, the crossbar (153) is positioned offset approximately perpendicularly from two left legs of base (101) connected to first support post (111)); the crossbar (153) being positioned offset from the second base across the second support post (112) (as shown in fig 1, the crossbar (153) is positioned offset approximately perpendicularly from two right legs of base (101) connected to second support post (112); and the foam roller (103) being rotatably mounted around the crossbar (153) (para [0037]).
As shown in fig 1 of Paniccia, base (101) includes a first base comprising two legs extending from first support post (111) and second base comprising two legs extending from second support post (112), the first and second base being connected to one another by a two cross members joining two respective legs of the first and second base.  
In the alternative, although Paniccia does explicitly disclose the base includes a first base and a second base, Lynch in figs 1-3 teaches a frame for an exercise device, wherein the frame includes a first base and a second base, wherein the first base comprises a plurality of legs (153, 155) (segments) (para [0016]) and an intermediary base connector (148) (tee) (para [0017]), and the second base comprises a plurality of legs (152, 154) (legs) (para [0016]) and an intermediary base connector (150) (tee) (para [0017]), each of the plurality of legs (152-155) being terminally attached to the intermediary base connector (180, 150) (see fig 1 of Lynch); each of the plurality of legs (152-155) being angularly offset from one another (each of the sets of the plurality of legs (152, 154 and 151, 153) are angularly offset from one another by 180° to counterbalance the other leg); the intermediary base connector (148) of the first base being connected in between the plurality of legs (151, 153) of the first base and the first support post (112) (see fig 1); and the intermediary base connector (150) of the second base being connected in between the plurality of legs (152, 154) of the second base and the second support post (118) (see fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the base of the device of Paniccia with a base comprising a first base and a second base each comprising a plurality of legs and an intermediary base connector; each of the plurality of legs being terminally attached to the intermediary base connector; each of the plurality of legs being angularly offset from one another; the intermediary base connector of the first base being connected in between the plurality of legs of the first base and the first support post; and the intermediary base connector of the second base being connected in between the plurality of legs of the second base and the second support post as taught by Lynch in order to allow base of the frame to be easily disassembled to be stored compactly and reassembled quickly (Lynch, para [0009]).
The now-modified Paniccia’s device does not disclose the first support post and the second support post each comprising a first post, a second post, and an intermediary post connector; the first post of the first support post being terminally attached the intermediary post connector of the first support post; the second post of the first support post being terminally attached the intermediary post connector of the first support post; the second post of the first support post being positioned opposite to the first post of the first support post, across the intermediary post connector of the first support post; the first post of the second support post being terminally attached the intermediary post connector of the second support post; the second post of the second support post being terminally attached the intermediary post connector of the second support post; the second post of the second support post being positioned opposite to the first post of the second support post, across the intermediary post connector of the second support post; the crossbar being terminally attached to the intermediary post connector of the first support post; and the crossbar being terminally attached to the intermediary post connector of the second support post the intermediary post connector comprising a first post coupler, a second post coupler, and a third post coupler; the second post coupler of the first intermediary post connector being connected adjacent to the first post coupler of the first intermediary coupler; the second post coupler of the first intermediary post connector being linearly aligned to the first post coupler of the first intermediary post connector; the third post coupler of the first intermediary post connector being connected in between the first post coupler and the second post coupler of the first intermediary post connector; the third post coupler of the first intermediary post connector being oriented perpendicular to the first post coupler and the second post coupler of the first intermediary post connector; the first post of the first support post engaging into the first post coupler of the first intermediary post connector; the second post of the first support post engaging into the post second coupler of the first intermediary post connector; the second post coupler of the second intermediary post connector being connected adjacent to the first post coupler of the second intermediary post connector; the second post coupler of the second intermediary post connector being linearly aligned to the first post coupler of the second intermediary post connector; the third post coupler of the second intermediary post connector being connected in between the first post coupler and the second post coupler of the second intermediary post connector; the third post of the second intermediary post connector coupler being oriented perpendicular to the first post coupler and the second post coupler of the second intermediary post connector; the first post of the second support post engaging into the first post coupler of the second intermediary post connector; the second post of the second support post engaging into the post second coupler of the second intermediary post connector; and the crossbar engaging into the third post coupler.
However, Lynch in figs 1-3 teaches a frame for an exercise device, wherein the frame includes a first support post (left vertical post including segments (112, 114) (para [0016]) and tee (140) (para [0017])) and a second support post (right vertical post including segments (118, 120) (para [0016]) and tee (144) (para [0017])); the first support post and the second support post each comprising a first post (112, 118), a second post (114,120), and an intermediary post connector (140, 144) (para [0016]); the first post (112) of the first support post being terminally attached to the intermediary post connector (140) of the first support post (para [0017]); the second post (114) of the first support post being terminally attached to the intermediary post connector (140) of the first support post (para [0017]); the second post (114) of the first support post being positioned opposite to the first post (112) of the first support post, across the intermediary post connector (140) of the first support post (as shown in figs 1-2, first post (112) is positioned opposite to the second post (114) across the intermediary post connector (140)); the first post (118) of the second support post being terminally attached the intermediary post connector (144) of the second support post (para [0017]); the second post (120) of the second support post being terminally attached the intermediary post connector (144) of the second support post (para [0017]); the second post (120) of the second support post being positioned opposite to the first post (118) of the second support post, across the intermediary post connector (144) of the second support post (as shown in figs 1-2, first post (118) is positioned opposite to the second post (120) across the intermediary post connector (144)); a crossbar (130) being terminally attached to the intermediary post connector (140) of the first support post; and the crossbar (130) being terminally attached to the intermediary post connector (144) of the second support post (para [0016]); the intermediary post connector comprising a first post coupler, a second post coupler, and a third post coupler (as shown in fig 1 of Lynch, each intermediate post connector (140, 144) is a tee which each comprises a first lower vertical coupler coupled to first post (112, 118), a second upper vertical coupler coupled to second post (114, 120), and a third horizontal post coupler coupled to crossbar (130)); the second post coupler of the first intermediary post connector (140) being connected adjacent to the first post coupler of the first intermediary coupler (140); the second post coupler of the first intermediary post (140) connector being linearly aligned to the first post coupler of the first intermediary post connector (140) (as shown in figs 1-2, both first and second post couplers are aligned vertically); the third post coupler of the first intermediary post connector (140) being connected in between the first post coupler and the second post coupler of the first intermediary post connector (140); the third post coupler of the first intermediary post connector (140) being oriented perpendicular to the first post coupler and the second post coupler of the first intermediary post connector (140) (third coupler connected to crossbar (130) oriented horizontally); the first post (112) of the first support post engaging into the first post coupler of the first intermediary post connector (144) (first lower vertical coupler is coupled to first post (112); the second post (114) of the first support post engaging into the post second coupler of the first intermediary post connector (140) (second upper vertical coupler is coupled to second post (114); the second post coupler of the second intermediary post connector (144) being connected adjacent to the first post coupler of the second intermediary post connector; the second post coupler of the second intermediary post connector (144) being linearly aligned to the first post coupler of the second intermediary post connector (as shown in figs 1-2, both first and second post couplers are aligned vertically); the third post coupler of the second intermediary post connector (144) being connected in between the first post coupler and the second post coupler of the second intermediary post connector (144); the third post of the second intermediary post connector (144) coupler being oriented perpendicular to the first post coupler and the second post coupler of the second intermediary post connector (third coupler connected to crossbar (130) oriented horizontally); the first post (118) of the second support post engaging into the first post coupler of the second intermediary post connector (144); the second post (120) of the second support post engaging into the post second coupler of the second intermediary post connector (144); and the crossbar (130) engaging into the third post coupler (see fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the frame of the device of Paniccia to comprise a plurality of tubing segments and coupling segments wherein the first support post and the second support post each comprises a first post, a second post, and an intermediary post connector; the first post of the first support post being terminally attached the intermediary post connector of the first support post; the second post of the first support post being terminally attached the intermediary post connector of the first support post; the second post of the first support post being positioned opposite to the first post of the first support post, across the intermediary post connector of the first support post; the first post of the second support post being terminally attached the intermediary post connector of the second support post; the second post of the second support post being terminally attached the intermediary post connector of the second support post; the second post of the second support post being positioned opposite to the first post of the second support post, across the intermediary post connector of the second support post; the crossbar being terminally attached to the intermediary post connector of the first support post; and the crossbar being terminally attached to the intermediary post connector of the second support post the intermediary post connector comprising a first post coupler, a second post coupler, and a third post coupler; the second post coupler of the first intermediary post connector being connected adjacent to the first post coupler of the first intermediary coupler; the second post coupler of the first intermediary post connector being linearly aligned to the first post coupler of the first intermediary post connector; the third post coupler of the first intermediary post connector being connected in between the first post coupler and the second post coupler of the first intermediary post connector; the third post coupler of the first intermediary post connector being oriented perpendicular to the first post coupler and the second post coupler of the first intermediary post connector; the first post of the first support post engaging into the first post coupler of the first intermediary post connector; the second post of the first support post engaging into the post second coupler of the first intermediary post connector; the second post coupler of the second intermediary post connector being connected adjacent to the first post coupler of the second intermediary post connector; the second post coupler of the second intermediary post connector being linearly aligned to the first post coupler of the second intermediary post connector; the third post coupler of the second intermediary post connector being connected in between the first post coupler and the second post coupler of the second intermediary post connector; the third post of the second intermediary post connector coupler being oriented perpendicular to the first post coupler and the second post coupler of the second intermediary post connector; the first post of the second support post engaging into the first post coupler of the second intermediary post connector; the second post of the second support post engaging into the post second coupler of the second intermediary post connector; and the crossbar engaging into the third post coupler as taught by Lynch in order to allow the frame to be easily disassembled to be stored compactly and reassembled quickly (Lynch, para [0009]).
Regarding claim 4, the modified Paniccia’s reference discloses the first base comprises a plurality of legs (153, 155 of Lynch) (segments) (Lynch, para [0016]) and an intermediary base connector (148 of Lynch) (tee) (Lynch, para [0017]), and the second base comprises a plurality of legs (152, 154 of Lynch) (legs) (Lynch, para [0016]) and an intermediary base connector (150 of Lynch) (tee) (Lynch, para [0017]), each of the plurality of legs (152-155 of Lynch) being terminally attached to the intermediary base connector (180, 150 of Lynch) (see fig 1 of Lynch); each of the plurality of legs (152-155 of Lynch) being angularly offset from one another (each of the sets of the plurality of legs (152, 154 and 151, 153 of Lynch) are angularly offset from one another by 180° to counterbalance the other leg); the intermediary base connector (148 of Lynch) of the first base being connected in between the plurality of legs (151, 153 of Lynch) of the first base and the first support post (112 of Lynch) (see fig 1 of Lynch); and the intermediary base connector (150 of Lynch) of the second base being connected in between the plurality of legs (152, 154 of Lynch) of the second base and the second support post (118 of Lynch) (see fig 1 of Lynch).
Regarding claim 5, the modified Paniccia’s reference discloses the intermediary base connector (148, 152 of Lynch) comprises a support coupler and a plurality of leg couplers (as shown in fig 1 of Lynch, each intermediary base connector (148, 152 of Lynch) includes a vertical support coupler to attach to first and second support posts (112, 118 of Lynch), and two leg couplers arranged horizontally to connect to legs (151-155 of Lynch), the plurality of leg couplers being connected adjacent to the support coupler (see fig 1 of Lynch); each of the plurality of leg couplers being angularly offset from the support coupler (as shown in fig 1 of Lynch, each of the leg couplers are angularly offset by 90° from support coupler; and each of the plurality of legs (151-155 of Lynch) being terminally engaged into a corresponding coupler from the plurality of leg couplers (see fig 1 of Lynch).
Regarding claim 6, the modified Paniccia’s reference discloses the first base and the second base each comprising a plurality of caps (155-158 of Lynch) (end caps); and each of the plurality of caps (155-158 of Lynch) being terminally mounted onto a corresponding leg (151-154 of Lynch) from the plurality of legs, opposite to the intermediary base coupler (148-150 of Lynch) (Lynch, fig 1, para [0017]).
Regarding claim 7, Paniccia discloses a first handle (171) (first tee handle); and the first handle (171) being terminally mounted onto the first support post (111), opposite to the first base (first handle (171) is terminally mounted to first arm (131) of first support post (111) (para [0023]), and as shown in fig 1, is mounted opposite the first base).
Regarding claim 9, Paniccia discloses a second handle (172) (second tee handle); and the second handle (172) being terminally mounted onto the second support post (112), opposite to the second base (second handle (171) is terminally mounted to third arm (133) of second support post (112) (para [0023]), and as shown in fig 1, is mounted opposite the second base).
Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniccia and Lynch as applied to claims 7 and 9 above, and further in view of McDonald et al (2016/0279016).
Regarding claim 8, modified Paniccia discloses a first handle.
Modified Paniccia does not disclose a first plurality of ergonomic ridges; the first plurality of ergonomic ridges being laterally connected to the first handle; and the first plurality of ergonomic ridges being distributed along the first handle.
However, McDonald in fig 2 teaches a massage device including a first and second support posts (5) (support bars), and a first handle (4) terminally mounted to a first support post (5) (para [0014]) and including a first plurality of ergonomic ridges (11); the first plurality of ergonomic ridges (11) being laterally connected to the first handle (4); and the first plurality of ergonomic ridges being distributed along the first handle (4) (para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first handle of modified Paniccia by providing the first handle with a first plurality of ergonomic ridges; the first plurality of ergonomic ridges being laterally connected to the first handle; and the first plurality of ergonomic ridges being distributed along the first handle as taught by McDonald in order to provide engagement contours for the user’s hand for a more comfortable and secure grip around the handle (McDonald, para [0021]).
Regarding claim 10, modified Paniccia discloses a second handle.
Modified Paniccia does not disclose a second plurality of ergonomic ridges; the second plurality of ergonomic ridges being laterally connected to the second handle; and the second plurality of ergonomic ridges being distributed along the second handle.
However, McDonald in fig 2 teaches a massage device including a first and second support posts (5) (support bars), and a second handle (4) terminally mounted to a second support post (5) (para [0014]) and including a second plurality of ergonomic ridges (11); the second plurality of ergonomic ridges (11) being laterally connected to the second handle (4); and the second plurality of ergonomic ridges being distributed along the second handle (4) (para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second handle of modified Paniccia by providing the second handle with a second plurality of ergonomic ridges; the second plurality of ergonomic ridges being laterally connected to the second handle; and the second plurality of ergonomic ridges being distributed along the second handle as taught by McDonald in order to provide engagement contours for the user’s hand for a more comfortable and secure grip around the handle (McDonald, para [0021]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paniccia and Lynch as applied to claim 1 above, and further in view of Welch (2011/0263391).
Regarding claim 11, modified Paniccia discloses a foam roller comprises a foam roll (122) (foam cushion) and a hole (121) (roller structure includes a rolling element bearings (151, 152) and a rotating shaft (153) (para [0038]), and rotating shaft (153) is considered to have a hole to allow it to rotate relative to rotating post (181) (para [0039]), the hole (121) normally traversing through the foam roll (122), and the crossbar (153) being rotatably engaged within the hole (122) (Paniccia, para [0037]) and a foam roller detachment mechanism comprising a locking hinge (182) (para [0025]).
Modified Paniccia does not disclose the foam roller comprising a slot; the slot laterally traversing through the foam roll into the hole.
However, Welch teaches an exercise device including a foam roller (14) (cylindrical pad element) comprising a foam roll (pad element is made of foam) and a hole (17) (bar receiving tunnel) (para [0038]), the hole (17) normally transversing through the foam roll (14) (see fig 4), the foam roller (14) comprising a slot (16); the slot (16) laterally traversing through the foam roll (14) into the hole (17) (para [0041]), and a pad sheathing (15) to prevent disassembly of the foam roll (14) from the bar (11) (para [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the locking hinge removable foam roller detachment mechanism of modified Paniccia with a removable foam roller detachment mechanism comprising a slot formed in the foam roller; the slot laterally traversing through the foam roll into the hole, and a pad sheathing to prevent disassembly of the foam roller from the crossbar, as it would be a simple substitution of one known mechanism for allowing a foam roller to be positioned and removed from a crossbar with another, and it appears that the modified Paniccia’s device would perform equally well to allow removable of a foam roller with a mechanism comprising a slot laterally traversing through the foam roll into the hole formed on the foam roller.  See MPEP 2143(I)(A). 

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7, sixth full paragraph of applicant’s remarks, that Paniccia does not disclose the first support post and the second support post each comprises a first post, a second post, and an intermediary post connector as recited in claim 1.  However, applicant’s argument is moot in view of the new grounds of rejection further in view of Lynch, which teaches a frame for an exercise device including a first support post and a second support post each comprising a first post (112, 118), a second post (114,120), and an intermediary post connector (140, 144) (para [0016]).  Therefore, it would have been obvious to the skilled artisan, upon seeing Lynch’s disclosure, to modify Paniccia’s frame to comprise a plurality of tubing segments and coupling segments wherein the first support post and the second support post each comprises a first post, a second post, and an intermediary post connector as taught by Lynch in order to allow the frame to be easily disassembled to be stored compactly and reassembled quickly (Lynch, para [0009]).  Therefore, the rejection is maintained.
Applicant argues on page 7, seventh full paragraph-page 9, first full paragraph of applicant’s remarks, that Paniccia does not disclose at least one first base and at least one second base, as Paniccia discloses the base being a single element (101) which cannot be used to indicate a first and second component.  However, as shown in fig 1 of Paniccia, the base (101) includes two legs extending perpendicularly from first support post (111) and two legs extending perpendicularly from second support post (112), and two cross members connecting respective legs of between the first and second support posts (111, 112).  Therefore, because fig 1 of Paniccia shows the base having different sections, the two legs extending from the first support post can be considered to read on the limitation “a first base” and the two legs extending from the second support post can be considered to read on the limitation “a second base”.  In the alternative, Lynch teaches a frame for an exercise device, wherein the frame includes a first base and a second base, wherein the first base comprises a plurality of legs (153, 155) (segments) (para [0016]) and an intermediary base connector (148) (tee) (para [0017]), and the second base comprises a plurality of legs (152, 154) (legs) (para [0016]) and an intermediary base connector (150) (tee) (para [0017]), and it would be obvious to substitute Paniccia’s base for the base of Lynch to allow the base to be easily disassembled to be stored compactly and reassembled quickly (Lynch, para [0009]).  Therefore, the rejection is maintained.
Applicant argues on page 9, fifth full paragraph-page 10, second full paragraph of applicant’s remarks, that Paniccia does not disclose a first base and a second base, and it would not have been obvious to modify with the teaching of Lynch because Paniccia does not disclose a first or second base.  However, as discussed above, the two legs extending from the respective first and second support posts can be considered to read on a first base and a second base, and in the alternative, Lynch discloses a frame including a first base and a second base.  Therefore, the rejection is maintained.
Applicant argues on page 10, third full paragraph page 11, second full paragraph of applicant’s remarks, that Paniccia’s roller structure (121) is not a hole as in the present invention because it would not be able to be removed and securely attached.  However, Paniccia discloses the roller structure (121) includes a rolling element bearings (151, 152) and a rotating shaft (153) (para [0038]), and rotating shaft (153) is considered to have a hole to allow it to rotate relative to rotating post (181) (para [0039]), and therefore, the structure of Paniccia’s roller structure is considered to include a hole that normally traverses the foam roll and is oriented along a longitudinal axis of the foam roll to allow the rotating shaft to rotate with respect to the crossbar and to allow the roller structure to be removed and replaced.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
 
/COLIN W STUART/Primary Examiner, Art Unit 3785